324 F.2d 956
Edna VAN der SCHELLING, Appellant,v.U. S. NEWS & WORLD REPORT, INC.
No. 14394.
United States Court of Appeals Third Circuit.
Argued November 18, 1963.
Decided December 5, 1963.

Appeal from the United States District Court for the Eastern District of Pennsylvania; Joseph S. Lord, III, Judge.
Harry Lore, Philadelphia, Pa. (Dorfman, Pechner, Sacks & Dorfman, Philadelphia, Pa., on the brief), for appellant.
James H. McGlothlin, Washington, D. C. (Philip H. Strubing, Pepper, Hamilton & Scheetz, Philadelphia, Pa., David B. Isbell, Covington & Burling, Washington, D. C., on the brief), for appellee.
Before KALODNER, HASTIE and GANEY, Circuit Judges.
PER CURIAM.


1
On review of the record we find no error. The Judgment of the District Court will be affirmed for the reasons so well stated by Judge Joseph S. Lord, III, in his excellent Opinion, reported at 213 F. Supp. 756 (E.D.Pa.1963).